Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 1 of 28

Anna Y, Park, SBN 164242

Sue Noh, SBN 192134

Rumduol Vuong, SBN 264392
Lorena Garcia-Bautista, SBN 234091
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
255 East Temple Street, Fourth Floor
Los Angeles, CA 90012

Telephone: (213) 894-1083
Facsimile: (213) 894-1301

E-Mail: lado.legal@eeoc.gov

—

Oo co ~F A tr Fk WwW LD

Attorneys for Plaintiff
U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

= —_ —_
ob ee &

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

— me et
wn i

U.S, EQUAL EMPLOYMENT Case No: 1:17-cv-01291-A WI-BAM

OPPORTUNITY COMMISSION,
Plaintiff, [PROPOSED] CONSENT

DECREE

—_
~a ON

VS.

—
oo

The Honorable Anthony W. Ishii
PAPE MATERIAL HANDLING, INC., } Senior United States District Judge

AND DOES 1-10,
Defendant.

BE Ss

)

8

 

to
&

Plaintiff U.S. Equai Employment Opportunity Commission (the “EEOC”
or “Commission”) and Defendant Pape Material Handling, Inc. (hereinafter
“Defendant”) agree to the entry of this Consent Decree to resolve the EEOC’s
Complaint, filed under Title VII of the Civil Rights Act, as amended, 42 U.S.C.

No oN Ww he
on AN lf

-L-

 

 

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 2 of 28

Oo O88 2 CA th fe G&D Boe

eee) nw to
PSRhEBBE SGU ati aankrbBpees

 

 

section 2000¢ et seq. (“Title VII”). The EEOC’s complaint alleges that Marin
Ayala and a class of other adversely Hispanic and/or Mexican employees
(collectively hereinafter “Claimants”) were discriminated against by Defendant at
Defendant’s location at 3732 S. Bagely Ave., Fresno, California 93725
(“Defendant's Fresno Facility”), Specifically, the complaint alleges that the
Claimants were subjected to harassment on the basis of their national origin,
Hispanic and/or Mexican, in violation of Title VII at Defendant’s Fresno Facility.
In further violation of Title VI, the complaint alleges that some of the Claimants
were constructively discharge as a result of the harassment at Defendant’s Fresno
Facility. Defendant denies any wrongdoing as alleged in the complaint.
I. PURPOSES AND SCOPE OF THE CONSENT DECREE
A. The Parties to this Consent Decree (“Decree”) are the EEOC and
Defendant (collectively, the “Parties”). This Decree shall be binding on and
enforceable against Defendant, and its parents, subsidiaries, officers, directors,
agents, successors, and assigns.
B. The Parties have entered into this Decree for the following purposes:
1. To provide the appropriate monetary and injunctive relief;
2. To ensure that Defendant’s employment practices comply with
federal law;
To ensure a work environment free from discrimination;
4. To modify Defendant’s policies, procedures, and practices
regarding employment discrimination;
5. To ensure training for Defendant’s employees with
respect to the pertinent laws against race-based
discrimination/harassment, disparate treatment on the basis of

Tace, and any subsequent retaliation in the workplace;

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 3 of 28

Oo oo SU A wm RW Re

wow ON tw NN oN = =e
PS RRBRPRBBRE BE SBA RBTETDHR TS

 

 

6. To provide an appropriate and effective mechanism for
handling complaints of race-based discrimination/harassment,
disparate treatment, and any subsequent retaliation;

7. ‘To ensure effective record-keeping procedures; and
To avoid expensive and protracted costs incident to this
litigation.

i. RELEASE OF CLAIMS

A. This Decree fuly and completely resolves between the EEOC and
Defendant all claims that are raised by the EEOC against Defendant in the
Complaint originally filed in the United States District Court, Eastern District of
California on September 27, 2017, now captioned U.S. Equal Employment
Opportunity Commission v. Pape Material Handling, Case No. 1:17-cv-01291-
AWI-BAM, (the “Complaint”).

B. Nothing in this Decree shall be construed to preclude any party from
bringing suit to enforce this Decree in the event that any party fails to perform the
promises and representations contained here.

C. Nothing in this Decree shall be construed to limit or reduce
Defendant's obligation to comply fully with Title VH and any other federal
employment statute.

D. This Decree in no way affects the EEOC’s right to bring, process,
investigate, or litigate other charges that may be in existence or may later arise
against Defendant in accordance with standard EEOC procedures. This Decree
shall in no way hinder or affect an individual’s right to file a charge with the
EEOC or applicable state agency, participate in a federal or state investigation, or
the EEOC’s investigation and determinations into such charges.
ff
if

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 4 of 28

It. JURISDICTION

A. This Court has jurisdiction over the Parties and the subject matter of
this Action. The Action asserts claims that, if proven, would authorize the Court to
grant the equitable relief set forth in this Decree.

B. The terms and provisions of this Decree are fair, reasonable, and just.

C. This Decree conforms with the Federal Rules of Civil Procedure and
Title VII and is not in derogation of the rights or privileges of any person.

D. The Court shall retain jurisdiction of this Action during the duration

Oo oO ~ HA WH BR WwW fw =

of the Decree for the purposes of entering any order, judgment, or decree that may

oat
o

be necessary to implement the relief provided here.
IV. EFFECTIVE DATE AND DURATION OF DECREE

A. The provisions and agreements contained herein are effective

ne
Ww Noe

immediately upon the date which this Decree is entered by the Court (“the

Effective Date”).
B. Except as otherwise provided herein, the Decree shall remain in effect

SP _=_> —_
A vA &

for three (3) years after the Effective Date. However, if Defendant complies with

—_
~l

all of the terms of this Decree, this Decree will sunset six (6) months before the

—_
a

expiration described in the preceding sentence if the EEOC decides so based on the

—_
“oO

EEO Monitor’s recommendation to the Commission that the additional six (6)

bo
oS

months is not necessary and that the Defendant has achieved measurable results to

te
=

invoke the sunset provision. Although the EEOC’s decision to invoke the sunset
provision will not be arbitrarily withheld, the EEOC has sole discretion to decide
on whether the Decree can sunset in two and a half (2.5) years. The EEO Monitor
shall submit a report to the EEOC addressing whether the Decree should sunset 30

hb Hw NHN NM ON
nan wv & YY NH

days prior to the two and a half years of the Decree’s Effective Date as set forth
above. The Report shall also provide whether all the intended changes were

accomplished to justify the Decree to sunset or whether additional time is needed
4.

NOUN
ao -~]

 

 

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 5 of 28

Oo ao 1 A UO & WwW Ww =

we NY Nh WN WN NM ON NY Ne
oa Ahk Oe Ope hOOUSOUkhehlUDUlUCeRrUCURUCGUCUNR ULC

 

 

to achieve the results intended under the Decree. Defendant shall make available
information sought by the Monitor to make the assessment.
¥. MODIFICATION AND SEVERABILITY

A. — This Decree constitutes the complete understanding of the Parties with
respect to the matters contained herein. No waiver, modification, or amendment of
any provision of this Decree will be effective unless made in writing and signed by
an authorized representative of each of the Parties.

B. [fone or more provisions of the Decree are rendered unlawful or
unenforceable, the Parties shall make good faith efforts to agree upon appropriate
amendments to this Decree to effectuate the purposes of the Decree. In any event,
the remaining provisions will remain in full force and effect unless the purposes of
the Decree cannot, despite the Parties’ best efforts, be achieved.

C. By mutual agreement of the Parties, this Decree may be amended or
modified in a writing signing by all Parties in the interests of justice and fairness to
effectuate the provisions of the Decree.

VI. COMPLIANCE AND DISPUTE RESOLUTION

A. The Parties agree that if the EEOC has reason to believe that

Defendant has failed to comply with any provision of this Decree, the EEOC may

 

bring an action before this Court to enforce the Decree. Prior to initiating such
petition or action, the EEOC wiil notify Defendant’s legal counsel of record, in
writing, of the nature of the dispute. This notice shall specify the particular
provision(s) that the EEOC believes has/have been breached. Defendant shall have
twenty-one (21) days from receipt of EEOC’s written notice of the alleged breach
to attempt to resolve or cure the breach. However, the Parties may agree to extend

this period upon mutual consent.

5.

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 6 of 28

Oo 28 J) GA ta & W hw —

| re ee ee
co wv wo SH OO ww F&F WwW NH & 3

 

 

B. The Parties agree to cooperate with each other and use their best
efforts to resolve any dispute referenced in the EEOC’s written notice required by
Section VI(A) of this Decree.

C. After thirty (30) days, inclusive of the twenty-one (21) days to resolve
or cure the breach referenced in Section VLA, have passed from the written notice
with no resolution or agreement to extend the time further, the EEOC may petition
this Court for resolution of the dispute. The EEOC may seek all available relief,
including, but not limited to, an extension of the terms of the Decree for such
period of time the Court finds the Decree was not complied with and/or any other
relief that the Court may deem appropriate.

D. Inthe event Defendant fails to make any payment in accordance with
Section VII below, the above-noted dispute resolution process shall not apply.
Rather, if the EEOC has reason to believe that Defendant has failed to comply with
any payment described in Section VII below, the EEOC may bring an action
before this Court to enforce the Decree. Prior to initiating such action, the EEOC
will notify Defendant and its legal counsel of record, in writing, of the non-
payment. Defendant shall have ten (10) days from the EEOC’s written notice to
cure the breach. If the breach has not been cured within ten (10) days of receipt of
the EEOC’s written notice, the EEOC may petition this Court for resolution,
seeking all available relief and/or any other relief the Court may deem appropriate.

E. In the event of exigent circumstances, the EEOC may petition the
Court for resolution of the dispute without adhering to the provision described in
Section. However, even in the event of exigent circumstances, the EEOC will
make a reasonable and diligent effort to resolve the issue directly with Defendant
prior to petitioning the Court for relief.

Hf
It

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 7 of 28

eo oOo nN DN UH FR WY NHN =

Nn NHN WN NHN Nw NM NH NN tN

 

 

VII. MONETARY RELIEF
A.  Insettlement of this lawsuit, Defendant agrees to pay a total gross

sum of Six-Hundred Fifty-Thousand Dollars and Zero Cents ($650,000.00)
(referred to herein as the “Gross Settlement Sum”). The Gross Settlement Sum is
inclusive of all monetary relief to be paid to Claimants and is inclusive of all
damages, costs, and attorney’s fees incurred by any Claimant, and/or the EEOC in
connection with any of the claims asserted in, or related to, the Complaint. For
those Claimants who have asserted constructive discharge claims, a portion, which
will be determined by the EEOC, will be allocated as back-pay damages.
Designation, characterization, and/or allocation of the monetary relief to the
Claimants shall be at the sole discretion of the EEOC.

B. The EEOC shall inform Defendant the distribution of the monetary
relief among the Claimants, including an amount of back pay damages, if
applicable. Within twenty-one (21) days after being informed of the allocation,
Defendant shall forward payment to the Claimants via first class mail.

C. Defendant shall prepare and distribute Form 1099 or equivalent tax
reporting forms to Claimants identified by the EEOC and shall make the
appropriate reports to the Intemal Revenue Service and other tax authorities.

D. Within seven (7) business days of the issuance of the settlement
checks, Defendant shall submit a copy of each check and related correspondence to
Anna Y. Park, Regional Attorney, U.S. Equal Employment Opportunity
Commission, 255 Bast Temple Street, 4th Floor, Los Angeles, California, 90012.

VI. CLAIMANT SPECIFIC INJUNCTIVE RELIEF

Within twenty-one (21) days of the Effective Date of this Decree, Defendant
shall:

A. Remove from Claimants' personnel file(s) all references to the charges}

of discrimination filed against Defendant or his/her participation in this action.
-7-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 8 of 28

B. To the extent that Defendant must keep records of the charge of

discrimination or each Claimants’ involvement in the Action in order to effectuate

—

this Decree, maintain said records separately and segregated from Claimants’
personnel files.

C. Refrain from providing negative references and limit employment
reference inquiries related to Claimants to verifying whether the identified
Claimant was employed by Defendant, the Claimant’s rates of pay, and the time
period of such employment.

TX. GENERAL INJUNCTIVE RELIEF
A. Anti-Racial Harassment
Defendant, its officers, agents, management (including all supervisory

Oo 8 ~S DW Ww F&F WwW WNW

— et
NOU UD

employees and lead employees), successors, assigns, and all those in active concert

—_
Ww

or participation with them, or any of them, are hereby enjoined from: (1) subjecting)
individuals to harassment based on their race; (2) engaging in or being a party to
any action, policy or practice that is intended or is known to them to have the effect

= —_> _—
A wv b&b

of subjecting any employee to disparate treatment on the basis of race; and (3)

—_
~l

creating, facilitating or permitting the existence of a work environment that is

—_
co

hostile to Hispanic or Mexican employees.
B. Anti-Retaliation
Defendant, its officers, agents, management (including all supervisory

NHN Ne
- S&S 3

employees and lead employees), successors, assigns, and all those in active concert

NOUN
te

or participation with them, or any of them, hereby are enjoined from engaging in,

bo
&

implementing or permitting any action, policy or practice with the purpose of

tN
ta

retaliating against any current or former employee or applicant of Defendant, or
either of them, because he or she has in the past, or during the term of this Decree:
(1) opposed any practice made unlawful under Title VI; (2) filed a charge of

discrimination alleging such practice; (3) testified or participated in any manner in
-8-

NOUN OUND
oOo st DN

 

 

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 9 of 28

Oo 8 BW A oh & WB NB oe

So NH Nw NH NH WY NH NH KN S| S| el ay
ony A aA fk OP EF 6&6 S&F awa RDA aA ROOD US

 

 

any investigation (including without limitation, any internal investigation
undertaken by Defendant), proceeding in connection with this case and/or relating
to any claim of a Title VIE violation; (4) was identified as a possible witness or
claimant in this action; (5) asserted any rights under this Decree; or (6) sought or
received any relief in accordance with this Decree,
X. SPECIFIC INJUNCTIVE RELIEF

A. Equal Employment Opportunity Consultant

Within sixty (60) days after the Effective Date, Defendant shall retain an
Equal Employment Opportunity Consultant ("Monitor") with demonstrated
experience in the area of employment discrimination to implement and monitor
Defendant’s compliance with Title VII and the provisions of this Decree. The
Monitor shalt be subject to the EEOC’s approval, which shal] not be unreasonably
withheld. If the EEOC does not approve Defendant’s proposed Monitor, the
EEOC shall provide Defendant with a list of at least three suggested candidates
acceptable to the EEOC. Defendant shall bear all costs associated with the
selection and retention of the Monitor and the performance of his/her/its duties.
Should the Monitor be unable or unwilling to continue as a Monitor for the
duration of the Decree, the procedures set forth in this Section shall also apply to
the selection of a new Monitor.

The Monitor’s responsibilities shall include the following:

1. Reviewing and revising Defendant's policies and procedures,

including its complaint procedures, relating to anti-discrimination, anti-

harassment, and anti-retaliation, to ensure that it fully complies with Title

VII and the requirements set forth in this Decree;

2. Ensuring Defendant maintains policies and procedures that effectively

carry out its obligations under Title VI and this Decree;

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 10 of 28

co om 4 AH th fF Ow =

Nw NM NM ON ON UM hull OR
oy At Feo HS = S&F Cae aaR DHS

 

 

3. Ensuring that all employees are trained on their rights and
responsibilities under Title VII, including but not limited to Defendant’s
responsibilities and policies regarding anti-harassment and anti-retaliation;

4, Ensuring that all employees are trained on how to complain regarding

harassment and retaliation as well as monitoring Defendant’s investigation

into such information;

5. Ensuring that all employees are trained on Defendant's policies and
procedures relating anti-discrimination, anti-harassment, and anti-retaliation
and ensuring that all of Defendant's managerial and human resources
employees are trained on policies and procedures relating to race-based
discrimination, harassment, and retaliation;

6. Ensuring Defendant has procedures in place to promptly and
effectively handle complaints of harassment and retaliation;

7. Monitoring and assuring the adequate investigation of all complaints

of race-based discrimination, harassment, and/or retaliation, including:

i. Ensure that investigations are conducted in an effective
manner;
ii, Ensure that Defendant properly communicates with

complainants regarding the complaint procedure, status
of the investigation, results of the investigation, and any
Temedial action taken;

iii, Ensure that Defendant adequately monitors the
workplace after complaints to ensure no retaliatory
actions are taken against the complainant;

iv. The Monitor will provide a prompt assessment to
Defendant of the handling of their investigations into
complaints arising out of Defendant’s Fresno Facility and,

-10-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 11 of 28

Oo 868 sD A th f& WB Bm

he
et anboNA & 6 Ca RRAakhk GD bh oS

 

 

provide recommendations, if necessary, on how
investigations may be more effective.

v. Subsequently, the Monitor shall report to the EEOC an
overall assessment of Defendant’s investigations and any
remedial measures enacted to ensure more effective

investigations.

8. Assisting Defendant in creating a centralized system of tracking

discrimination, harassment, and retaliation complaints;

9. Reviewing complaints of discrimination, harassment or retaliation
made to Defendant to ensure that Defendant is acting appropriately in
following through with complaints of discrimination, harassment and/or

retaliation;
10. Ensuring that all reports required by this Decree are accurately

compiled and timely submitted;

11. Ensuring that Defendant’s performance and discipline policies hold
employees and managers accountable for, as applicable, failing to take
appropriate action regarding complaints of discrimination, harassment or
retaliation, or for engaging in conduct prohibited under Title VII or this
Decree;

12. Conducting, monitoring and/or reviewing the audits as described
below:

13. Measuring how quickly investigations are being conducted and how
effective are such investigations;

14. Assessing and measuring if employees are understanding the equal
employment opportunity training(s) (as required below) and effectiveness of
such training(s); and

-]]-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 12 of 28

we NM Hw NHN WH th Mm bo
oun hth FBR SE SBOk BTR DED HR STS

 

 

15. | Ensuring compliance with the terms of this Decree.

B. EEO Audits

1. Defendant shall conduct audits at Defendant’s Fresno location. The
purpose of the audits are to assist the parties to determine the impact and
effectiveness of the remedies sought herein. Specifically, the audits are to
determine whether the changes in polices, the training, and investigations are
effective and have changed the environment to address the issues identified by the
EEOC. In addition, the audits shall be conducted to determine the issues in the
workplace. The audits shall occur after the final policies and complaint procedures
are distributed to the employees and after the initial training at those locations to
ensure that the policies and procedures have been received by the employees and to
ensure compliance with the anti-harassment and anti-retaliation policies and
procedures, The audits shall seek information regarding whether the employee has
experienced or witnessed racial harassment or retaliation during their employment
with Defendant and to assess whether the Defendant have effectively addressed the
issues in this case. The audits shall instruct the employees to return their responses
directly to Defendant’s human resources in a pre-addressed stamped envelope to be
provided with the audits. Annual audits shall be conducted to continue to assess
the progress by the Defendant. The EEO Monitor shall have unhindered access to
the information provided in the audits.

2. _—« Any audit responses that identify recent racial harassment or
retaliation issues shall be promptly investigated by Defendant consistent with the
requirements of this Decree.

3. To the extent the audit identifies any particular area where there are
multiple allegations of racial harassment and/or retaliation, the EEO Monitor may
direct Defendant to provide additional training and/or to conduct additional audits

at that particular area.
-J2-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 13 of 28

wo toot nr )
Ss UReRREREBBRBHRBEESERARBERDHRAS

 

 

4, In addition as part of the audits, Defendant shall track whether the
alleged harasser(s) are engaging in harassment and/or retaliation and whether
preventative and corrective measures are taken.

5. Asummary of the results of the audits (including but not limited to
the tracking of whether the alleged harasser(s) are engaging in harassment and/or
retaliation and whether preventative and corrective measures were taken) shall be
submitted to the EEO Monitor and the EEOC as feedback and as part of the report
as set forth below.

C. Policies and Procedures

Within thirty (30) days of the Effective Date, Defendant, with the assistance
of its Monitor, shall review and, if necessary, revise, implement and distribute
company-wide its policies against and complaint procedures regarding
employment discrimination, harassment, and retaliation prohibited by Title VII
(the “Policy”).

1. Revision of Policy

The revised Policy shall include:

a.  Acclear statement regarding Defendant’s commitment to
prevent discrimination, harassment, and retaliation;

b. a clear explanation of prohibited conduct under the Policy,
including an explanation that harassment and discrimination on the basis of
race, color, national origin, sex, age, disability, creed/religion, or any other
protected class, and retaliation is prohibited with a particular emphasis that
Defendant will not tolerate any incidents racial harassment or retaliation;

c. an assurance that employees who make complaints of
discrimination and/or harassment or provide information related to such

complaints will be protected from retaliation;

«13+

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 14 of 28

YS 38 SF AO th Oh OULU Oe

wow oN bo eww
eo NeRRRPBBE BSE BRBAREBH AS

 

 

d. _—_ a clearly described complaint process that provides accessible
and confidential avenues for complaints, including information regarding an
internal and external person whom employees may report incidents of
discrimination and retaliation;

e. an assurance that Defendant will protect the confidentiality of
complainants to the extent possible from being disclosed to those persons
who deo not need to know;

f. assurances that the complaint process will include a prompt,
thorough, and impartial investigation;

g.  aprocedure for communicating with the complainant regarding
the status of the complaint/investigation, results of the investigation, and any
remedial action taken;

h.  arequirement that any employee in a supervisory position who
receives a complaint, whether formal or informal, written or verbal, shall
report such complaint to the human resources department within the next
business day or within 48 hours of receiving said complaint;

i. an assurance that Defendant’s disciplinary policies hold
employees, managers, supervisors and human resources accountable for
failing to take appropriate action or for engaging in conduct prohibited under
this Decree;

j. assurance that Defendant will take immediate and appropriate
corrective action if it determines that discrimination, harassment and/or any
retaliation has occurred; and

k. designation of at least one human resources employee to

receive and process all racial/race-based discrimination, harassment, and

retaliation complaints.

-L4-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 15 of 28

Oo CO ~1 DH A fP& W tf —

NN NN NSN NWN He Be ew
aa Aa be ODP =F FS OW AAA REESE BG

 

 

2. Procedure for Tracking Complaints
Defendant further agrees that the Policy described above shall describe the

process by which Defendant’s employees will handle complaints of discrimination.
The Policy shall at minimum provide that (1) upon 2 complaint by an employee or
any other form of notice, the employee receiving the complaint shall inform their
immediate supervisor and/or Human Resources; (2) Human Resources shall
conduct a prompt and thorough investigation of all complaints, including but not
limited to interviewing the complaining party, the alleged perpetrator, and all
available or identifiable witnesses; (3) Human Resources and Defendant’s
employees shall take all reasonable steps to maintain confidentiality; (4) at the
conclusion of the investigation, Defendant shall take all appropriate steps to
remedy and prevent future incidents of discrimination, harassment, and retaliation;
(5) Human Resources shall communicate the findings of the investigation to the
complaining party; and (6) Defendant shall monitor the work place subsequent to
the investigation to ensure that no retaliatory acts have been taken against the
complaining party. Defendant further agrees to implement, with the assistance of
the Monitor, a centralized system for tracking, gathering, and retaining
discrimination, harassment, and retaliation complaints.

D. Distribution of Policy

1. Within forty-five (45) days of the Effective Date, Defendant shall
provide to the EEOC a copy of the revised Policy. Within sixty (60) days of the
Effective Date and annually thereafter, Defendant shall ensure that it has
distributed the Policy to all employees in a language the employee understands.
Within seventy-five (75) days of the Effective Date, Defendant shall submit to the
EEOC a statement confirming the distribution of the Policy.

Within thirty (30) days of the hire date of any person hired after the initial

distribution but within the term of the Decree, Defendant shall ensure that it has
15

 

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 16 of 28

oO co NY DA WH fF Ww Be

NHN NM HY BH WH HM BH NR OBO ele le

 

 

distributed the Policy to that employee in a Janguage the employee understands,
On an annual basis for the duration of the Decree, Defendant shall submit to the
EEOC a statement confirming the distribution of the Policy to any person hired
after the initial distribution but within the term of the Decree.

Within sixty (60) days of the Effective Date, Defendant shall ensure that it
has physically posted the Policy in legible font. The Policy shall be posted in a
conspicuous place at Defendant’s Fresno Facility in an area accessible to all
employees. Within seventy-five (75) days of the Effective Date, Defendant shall
submit to the EEOC a statement confirming the posting of the Policy.

E. Performance Evaluations

Within sixty (60) days of the Effective Date, Defendant shall create a
provision in the annual performance evaluation of its managers, supervisors, and
human resources personnel to hold individuals accountable for complying with
EEO laws and following Defendant’s policies and procedures as it relates to
reporting incidents of harassment/discrimination, or retaliation, or for engaging in
harassment/discrimination or retaliation. Defendant shall also report to the
Monitor individuals who work(ed) at Defendant’s Fresno Facility who have been
held accountable for not following this provision.

F, _‘ Posting of Notice of Consent Decree and Settlement

Within ten (10) days after the Effective Date and for the duration of the
Decree, Defendant shall ensure that it has posted the Notice of Consent Decree and
Settlement (attached to this Decree as Attachment A) in a conspicuous place
accessible at Defendant’s Fresno Facility. Within thirty (30) days of the Effective
Date and annually thereafter, Defendant shall submit to the EEOC a statement
confirming the posting of the Notice of Consent Decree and Settlement.

G. Equal Employment Opportunity Trainin

1. Training for All Employees
-16-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 17 of 28

wo oN AH MH hk ww Be

WN RN NNN OW
2a G&G FOS fF F&F Cae iwiawdrE BEES

 

 

Within sixty (60) days after the Effective Date and annually thereafter,
Defendant, with the assistance of the Consultant, if necessary, shall provide to its
non-managerial employees at Defendant’s Fresno Facility, training(s) of at least
one (1) hour in duration about its policy against and complaint procedure for
discrimination, harassment, and retaliation, and federal laws regarding employmen{
discrimination with a particular emphasis on racial discrimination/harassment and

retaliation. This training shall be in person live and have interactive components.

Where an employee is unable to attend the scheduled training, Defendant
shall provide a live or module training at an alternative session within sixty (60)
days of the original training. All persons required to attend such training shall
verify their attendance in writing.

Within sixty (60) days of the hire date of any non-managerial employee
hired at Defendant’s Fresno Facility after the annual training but within the term of
the Decree, Defendant shall provide a live or module training of at least one hour
duration. The training shall be in a language employees understand and shall cover
the Policy, Defendant ’s complaint process, and federal laws regarding
employment discrimination with a particular emphasis on race and national origin
discrimination. All persons required to attend such training shall verify their
attendance in writing.

2. Managerial and Supervisor Training

Within ninety (90) days of the Effective Date and annually thereafter,
Defendant shall provide an additional training to its managers and/or supervisors at
Defendant’s Fresno Facility. The training shall be at least two (2) hours in
duration. The live or module training must include interactive training and shall
cover: manager’s obligations and responsibilities under Defendant’s Policy,
Defendant's complaint process and procedures, procedures and steps supervisors
and managers shall take in responding to incidents of discrimination or retaliation

-17-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 18 of 28

© Oo WD A & F&F we HN

NS Ww WY WN WD NM NH wll _
ou ak &RoBeB eae ARR aE BOR oI Ss

 

 

which they become aware of, and federal laws regarding employment
discrimination. The training of managerial employees shall additionally include
training on how to receive, investigate, or report to designated officials complaints
of discrimination, harassment, and retaliation; and how to take preventive and
corrective measures against discrimination, harassment and any subsequent
retaliation. The training of managerial employees shall also instruct managers of
their responsibility to promptly inform the human resources department of all
complaints, and instruct managers on the prohibition against retaliation. Any
managerial employees who received this training in the twelve-month period
before the Effective Date shall be relieved of this requirement, and instead shall be
provided with such training within twelve months of their prior training and
annually thereafter.

Where an employee is unable to attend the scheduled training, Defendant
shall provide a live or module training at an alternative session within ninety (90)
days of the original training. All persons required to attend such training shall
verify their attendance in writing.

Within ninety (90) days of the hire date of any manager and/or supervisor
hired after the annual training, Defendant shall provide a live or module training of|
at least two hours duration. The training shall cover the Policy, Defendant’s
complaint process, and federal laws regarding employment discrimination with a
particular emphasis on racial discrimination/harassment and retaliation. Where a
manager, supervisor, or human resource personnel misses or is unable to attend the
scheduled training, Defendant shall provide the live or module training at an
alternative session within ninety (90) days of the training. All persons required to
attend such training shall verify their attendance in writing.

3. Human Resource Training

Within ninety (90) days of the Effective Date and annually thereafter,

Defendant shall provide an additional training to its hiring officials and/or human
-18-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 19 of 28

Oo 8 WA uM b&w ww

we NM WN MW NS NM NM Ww oR
SSR hREBRBRBEBEaERDRRKEEBHE OS

 

 

resources personnel company-wide. The training shall be at least two (2) hours in
duration. The live or module training must include interactive training and shall
cover: hiring officials and/or human resources personnel’s obligations and
responsibilities under Defendant’s Policy, Defendant’s complaint process and
procedures, procedures and steps hiring officials and/or human resources personnel
shall take in responding to incidents of discrimination or retaliation which they
become aware of, and federal Jaws regarding employment discrimination. The
training of hiring officials and/or human resources personnel shall additionally
include training on how to receive and investigate complaints of discrimination,
harassment, and retaliation; and how to take preventive and corrective measures
against discrimination, harassment and any subsequent retaliation. Any hiring
officials and/or human resources personnel who received this training in the
twelve-month period before the Effective Date shall be relieved of this
requirement, and instead shall be provided with such training within twelve months
of their prior training and annually thereafter.

Where an employee is unable to attend the scheduled training, Defendant
shall provide a live or module training at an alternative session within ninety (90)
days of the original training. All persons required to attend such training shall
verify their attendance in writing.

Within ninety (90) days of the hire date of any hiring official and/or human
resources personnel/compliance staff member hired after the annual training,
Defendant shall provide a live or module training of at least two hours duration.
The training shall cover the Policy, Defendant’s complaint process, and federal
laws regarding employment discrimination with a particular emphasis on racial
discrimination/harassment and retaliation. Where a hiring official and/or human
resource personnel misses or is unable to attend the scheduled training, Defendant
shall provide the live or module training at an alternative session within ninety (90);

-19-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 20 of 28

Oo f©§ SA Ww Hh WD hoe

mmm et
wo won mA tw & WwW WN S&S 6

20

 

 

days of the training. All persons required to attend such training shall verify their
attendance in writing.

4. Verification of Training

The EEOC shall have the right to attend the trainings described in the
Decree and to review training materials. Thirty (30) days prior to any training,
Defendant shall provide written notice to EEOC including the time, location, name
and contact information of the trainer. The written notice shall be sent via U.S.
Mail to the attention of Anna Y. Park, Regional Attorney, U.S. Equal Employment
Opportunity Commission, 255 East Temple Street, 4th Floor, Los Angeles,
California, 90012.

Thirty (30) days prior to the occurrence of any trainings mentioned above,
Defendant shal] submit all training materials for the EEOC’s review of the training
materials and Defendant shall work with the EEOC to effectuate any modifications
proposed by the EEOC to the training materials.

Within ninety (90) days of the Effective Date and annually thereafter,
Defendant shall produce to the EEOC documents verifying the occurrence of all
training sessions conducted as required under this Decree, including the written
training materials used, a description of the training provided, a list of the
individuals who conducted the training, and a list of the names and job titles of

attendees at each training session,
XI. RECORD KEEPING AND REPORTING

A. Record Keeping
Within thirty (30) days of the Effective Date, Defendant shall work with the
Monitor to establish a record-keeping procedure that provides for the centralized
tracking of complaints in about racial / race-based discrimination, harassment, and
retaliation. The records to be maintained shall include:
1. _Afl documents generated in connection with Defendant’s

compliance with the Decree;
-20-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 21 of 28

oO co =~) A th B&B WwW Be

SS MN hw NM NY WNW NH NH NOS =
oar Am OD F GF Ce QA AaRaoaAB TS

 

 

2. All documents generated in connection with any complaint,
investigation into, or resolution of every complaint of discrimination,
harassment, and retaliation for the duration of the Decree and the
identities of the parties involved;

3. All forms acknowledging each employee’s receipt of
Defendant’s revised policy and complaint procedure against
discrimination, harassment, and retaliation; and

4. A list of the dates of the training required under this Decree that
shows the names and positions of all attendees for each one.

Defendant shall also track records of the complaint to enable the Monitor to
identify any repeat offenders and supervisors who repeatedly fail to prevent and
correct discrimination or retaliation.

Defendant shall provide to the Commission upon request all documents
generated in connection with any Title VII complaint, investigations, and
resolutions. The Commission shall give Defendant 30 days-notice of any request
for documents pursuant to this paragraph.

B. Reporting

Defendant through its Monitor shall prepare a semi-annual report on
Defendant’s progress and its compliance under this Decree. Additionally,
Defendant through its Monitor shall provide to the EEOC the following semi-
annual reports (with the last reporting one month before the end of the Consent
Decree) for the term of the Decree:

1. verification that the Notice of Consent Decree (Attachment A) has
been posted in compliance with the Consent Decree;

2. its policy against and complaint procedure for discrimination,
harassment, and retaliation after consultation with the EEO Monitor in compliance

with the Consent Decree;

-21-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 22 of 28

wo oa ST HA wo Rh WwW Ne

Ny we NY NM NY NY & WH KH ee =
aA A vA ADH @ 6 G6Ge TDA a EOR ES

 

 

3. verification that its current or revised policy and complaint procedure
for discrimination, harassment, and retaliation have been posted in compliance
with the Consent Decree;

4. verification of the distribution to Defendant’s employees of its policy
against and complaint procedure for discrimination, harassment, and retaliation in
compliance with the Consent Decree; and the employee's acknowledgments of the
receipt of the policy and complaint procedure;

5. acopy of Defendant’s training materials and schedule of training;

6. verification that all applicable managerial and non-managerial
employees have been trained in compliance with the Consent Decree;

7. the signed acknowledgments of the employees who have been trained
in compliance with the Consent Decree;

8. verification that a record keeping system has been established for the
tracking of discrimination, harassment complaints, the employees’
acknowledgment of the receipt of Defendant’s policy and complaint procedure for
discrimination, harassment, and retaliation; and for the attendance /completion of
all of its employees in training concerning its policy against and complaint
procedure for discrimination, harassment, and/or retaliation in compliance with the
Consent Decree; and

9. | asummary report of their investigation into any complaint about
discrimination, harassment, and/or retaliation for complaining about discrimination
and/or harassment at Defendant’s Fresno Facility. The investigation report shall
include the following for each complaint during the reporting period:

(1) the name and title of the complaining party(ies);
(2) the date of the complaint;
(3) the name and title of the alleged harasser(s);

22.

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 23 of 28

oOo S&F Ss OHO hw Se WwW WH

bw N KR WM RN oh oe
o1 Aw a GS SB & FCF G&G eB Aaa RDS PO Us

 

 

(4) the name and title of the person(s) who conducted the
investigation into the complaint;

(5) the nature of the complaint;

(6) the date of the commencement and completion of the
investigation;

(7) a brief description of the investigation (i.e. number of persons
interviewed, materials reviewed);

(8) the outcome of the investigation and any action taken; and;
(9) whether previous discrimination and/or harassment complaints had
been made regarding the alleged harasser(s). If so, the report should
also include the outcome of the prior investigations.

10. Report of the audits set forth above (including but not limited to the
tracking of whether the alleged harasser(s) are engaging in harassment and/or
retaliation and whether preventative and corrective measures were taken).

All reports under this Paragraph shall be directed to: U.S. Equal
Employment Opportunity Commission, Attn. Regional Attorney, 255 E. Temple
Street, 4th Floor, Los Angeles, CA 90012.

Within thirty (30) days of receipt of Defendant’s Report, the EEOC may
request in writing for additional information and/or the investigative file of the
complaints and investigation reported in the Report. Within thirty (30) days of the
receipt of the EEOC’s request for additional information and/or the investigative
file(s), Defendant is to provide the requested information and investigative file(s).

XH. MISCELLANEOUS PROVISIONS

A. During the term of this Consent Decree, Defendant shall provide any
potential successor-in-interest or prospective purchaser with a copy of this Decree
within a reasonable time of not less than thirty (30) days prior to the execution of

any agreement for acquisition or assumption of control of Defendant. Defendant
-23-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 24 of 28

shall simultaneously inform the EEOC of any such agreement for acquisition or

—_

assumption of control.
B. During the term of this Decree, Defendant shall assure that each of its

affiliates, officers, managers and supervisors is aware of any term(s) of this Decree
which may be related to his/her job duties.

C, Unless otherwise stated, all notices, reports and correspondence
required under this Decree shai] be delivered to the attention of the Regional
Attorney, Anna Y. Park, U.S. Equal Employment Opportunity Commission, Los
Angeles District Office, 255 E. Temple St., 4th Fl., Los Angeles, CA. 90012;
facsimile number (213) 894-1301.

D. This Decree may be signed in counterparts. A facsimile signature

oOo oo ~~ DA Ww FSF Ww ft

—_— 34m lf
we —

shall have the same force and effect of an original signature or copy thereof.

 

13
14 XIII. COSTS AND ATTORNEYS’ FEES
Defendant shall bear all costs associated with its administration and
16 implementation of its obligations under this Decree, including but not timited to
17 the distribution of the settlement money as well as any costs associated with the
1g || Monitor. Each party shall bear its own costs of suit and attorneys’ fees.
19 All Parties, through the undersigned, respectfully apply for and consent to
70 || the entry of this Consent Decree Order.
- Respectfully Submitted,
22
23 U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
24 Anna Y. Park
6 || Date: Bla¢/ i : LL
Anna Y. Park
27 Attorney for Plaintiff EEOC

NW
oc

-24-

 

 

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 25 of 28

Littler Mendelsa, Pc,

—

 

 

 

Date: Wlau, 4, 2019 By: Vers
4 Attordes for Defendant

Pape Material Handling, Inc.

 

; e ——ae — ~ a -
Date: He * Boe By: {6 So 6
d

“ On Behalf of
Pape Material Handling, Inc.

oOo oOo 1 A tA mh ww PD

NN N NN Ww NM Ob —_
eo NA AREER FS FGSaUKRBDEBOHKR ES

25.

 

 

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 26 of 28

oO So ST HO WU B® | HB Ue

Mm wR NW
oau2x~ahP BRE BRB SERERREZEREEOHR OE

 

 

{PROPOSED] ORDER

GOOD CAUSE APPEARING:

The Court hereby finds that compliance with all provisions of the foregoing
Decree is fair and adequate. The Court hereby retains jurisdiction for the term of
the foregoing Consent Decree, and the provisions thereof are hereby approved.

IT IS SO ORDERED.

DATED: _/ /

The Honorable Anthony W. Ishii,
United States District Judge

-26-

 
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 27 of 28

ATTACHMENT A

ATTACHMENT A
Case 1:17-cv-01291-AWI-BAM Document 58-1 Filed 05/09/19 Page 28 of 28

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Los Angeles District Office
255 E Tempte Street, 4" Floor
Los Angeles, CA 90012
{213} 894-1000
TTY (243) 894-1121
FAX (213) 894-1118

 

NOTICE OF SETTLEMENT AND CONSENT DECREE

eee oe ee ee

TO: ALL EMPLOYEES

The U.S. Equal Employment Opportunity Commission (“EEOC”) filed a lawsuit in the United
States District Court for the Eastern District of California against Pape Material Handling, Inc.
(“Pape”), Case Number 1:17-cv-01291-AWI-BAM. EEOC filed this lawsuit alleging that
Hispanic and/or Mexican employees were subjected to harassment. The EEOC and Pape settled
the case by entcring into a “Consent Decree” in which provides monetary relief to specific
employees identified by the EEOC as well as various types of injunctive remedies including
ensuring that policies and procedures against harassment conform to Title VII; hiring an outside
monitor to assist with compliance with Title VII; training employees regarding harassment,
creating a centralized system of tracking complaints; and providing EEOC with periodic
reporting regarding the injunctive remedies. Pape did not admit to any wrongdoing and no Court
found that Pape violated any law.

Under the Consent Decree, employees are being given notice that any violations of Pape’s
policies against harassment and discrimination will be thoroughly investigated. Individuals
found to have violated that policy will be subject to discipline up to and including termination of
employment. All employees will undergo training to correct and prevent unlawful harassment

and discrimination towards employees.

Federal law prohibits harassment or discrimination against any employee or applicant for
employment because of a person's age, disability, race, sex, color, religion or national origin,
with respect to hiring, compensation, promotions, discharge, terms and conditions or privileges
of employment. Federal law also prohibits retaliation for those who oppose or resist harassment
or discrimination or participate in investigations regarding complaints of discrimination.

Pape is committed to complying with federal anti-discrimination laws in all respects.
Harassment or discrimination will not be tolerated. Any employee whe files a complaint or
formal charge of discrimination, gives testimony or assistance, or participation in any manner in
any investigation will be protected from retaliation.

If you believe that you have been harassed, discriminated against because of your sex, national
origin, age, race, color, religion, or disability, you may follow Pape’s procedures by contacting
your supervisor and/or Human Resources at (541) 334-3453 and/or you may seek assistance

from:

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
255 East Temple Street, 4" Floor

Los Angeles, CA 90012

TELEPHONE NUMBER: (213) 894-1000
